Case 2:20-cr-00017-Z-BR Document 40 Filed 08/18/20 -Pagebet Raa
US. DIS COUR:

NORTHERN DISTRICT OF TEXAS

FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS AUG | 8 2020

 

 

 

 

 

 

 

AMARILLO DIVISION
UNITED STATES OF AMERICA § re LP - DISTRICT
§ Deputy
Plaintiff, §
§
Vv. § 2:20-CR-17-Z-BR-(1)
§
PHILLIP DAYLE GOSS §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 3, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Phillip Dayle Goss filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Phillip Dayle Goss was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Phillip Dayle Goss; and ADJUDGES Defendant
Phillip Dayle Goss guilty of Count One in violation of 18 U.S.C. § 2113(a). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, August /¥ , 2020.

 

MATHEW |. KACSMARYK
TED STATES DISTRICT JUDGE
